                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     A.R. HITLER,                                  Case No. 19-cv-06676-WHO (PR)
                                         aka CARL A. RENOWITZKY,
                                   8                   Plaintiff,                      ORDER OF DISMISSAL
                                   9            v.
                                  10
                                         UNITED STATES (NATIONS) OF
                                  11     AMERICA,

                                  12
                                                       Defendant.
Northern District of California
 United States District Court




                                  13
                                              Plaintiff has not complied with the Clerk’s Notice to file an application to proceed
                                  14
                                       in forma pauperis (IFP) or pay the filing fee by the deadline. Accordingly, the action is
                                  15
                                       DISMISSED (without prejudice) for failing to comply with the Clerk’s Notice and for
                                  16
                                       failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  17
                                              Because this dismissal is without prejudice, plaintiff may move to reopen his suit.
                                  18
                                       Any such motion must contain (i) a complete IFP application, or (ii) full payment for the
                                  19
                                       $400.00 filing fee.
                                  20
                                              The Clerk shall enter judgment in favor of defendant and close the file.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                          Dated: December 9, 2019
                                  23                                                    _________________________
                                  24                                                    WILLIAM H. ORRICK
                                                                                        United States District Judge
                                  25

                                  26
                                  27

                                  28
